DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it discloses a transducer section that is configured to be moveable along an arrangement direction and where the transducer section is adjusted and fixed prior to imaging.  It is unclear if the movement along the arrangement direction is part of manufacturing the transducer unit or if the transducer section including the plurality of piezoelectric transducer elements can be moved after being “fixed”.  For the purposes of advancing prosecution, Examiner will assume 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-247130 to Kuniyasu (provided on Applicant’s 05/31/2018 IDS) in view of and U.S. Publication No. 2011/0071398 to Hwang et al. “Hwang” or U.S. Publication No. 2011/0282209 to Miyaki et al. “Miyaki”.  
As for Claims 1, 9 and 17-18, Kuniyasu discloses an ultrasound transducer unit comprising: a transducer section including a transducer having a plurality of elements (e.g. array) arranged side by side in an arrangement direction (see Fig. 3 and corresponding 

    PNG
    media_image1.png
    515
    416
    media_image1.png
    Greyscale

Furthermore, Fig. 1 depicts where the transducer array does not appear to exactly match the entire curve of the housing 11 creating spaces (having widths) on each end of the array that are adjusted and fixed in its broadest reasonable interpretation (e.g. moved until alignment pins and alignment holes match).  It should also be noted that the mere presence of “spaces” as claimed appears to be a matter of pure design choice given that the specification fails to disclose any criticality, use or unexpected result of the claimed spaces.  

    PNG
    media_image2.png
    338
    625
    media_image2.png
    Greyscale

However, Kuniyasu does not expressly disclose wherein the transducers are piezoelectric elements.  Examiner notes that one skilled in the art would appreciate that ultrasound transducers are typically piezoelectric.  
Nonetheless, Hwang teaches from within a similar field of endeavor with respect to ultrasound imaging probes where a transducer array comprises a piezoelectric layer (Paragraph [0060]).  
Alternatively, Miyaki teaches from within a similar field of endeavor with respect to ultrasound imaging probes (Abstract) where an array of ultrasound transducers include piezoelectric elements (Paragraphs [0033]-[0034]; 20 in Fig. 2 and corresponding descriptions).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the type of transducer array described by Kuniyasu to be a piezoelectric array as described by Hwang or Miyaki as such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).   

Kuniyasu does not appear to disclose where the transducer section includes a protruding portion extending perpendicular to the arrangement direction and configured to be supported by a supporting portion on the housing as claimed.  
Hwang discloses wherein a transducer section includes a protrusion supported by a supporting portion of a housing (see annotated Fig. 4 below).  

    PNG
    media_image3.png
    672
    499
    media_image3.png
    Greyscale

Accordingly, one skilled in the art would have been motivated to have modified the transducer unit as described by Kuniyasu to include a protrusion supported by a portion of the housing as described by Hwang as such a modification merely involves a simple substitution of one known supporting means for another to yield predictable results.  Examiner notes that one skilled in the art would have been motivated to arrange the direction of the protrusion to be substantially perpendicular to the arrangement direction such that the supporting protrusions would be located on the sides of the housing.  



Regarding Claim 6, Hwang depicts an arcuate array (140 in Fig. 2).  One skilled in the art would have been motivated to have used any of the conventionally known side-by-side transducer arrays positioned in the “arrangement direction” described above in order to acquire images at a particularly desired plane orientation.  Again, such a modification merely involves an obvious design choice of the transducer array arrangement and/or a simple rearrangement of parts to yield predictable results.  Examiner notes that the protrusions would align with the center of the curvature in the modified system.  

With respect to Claim 7, Hwang discloses wherein the transducer 140 includes a piezoelectric layer and a lens layer for focusing the ultrasound (Paragraph [0060]).  Examiner notes that in the modified system and method, the protruding portion would be formed on both sides of an acoustic lens in its broadest reasonable interpretation.  Examiner also notes that each protrusion (e.g. on either side of the transducer along axis 50) would have an inner wall facing the inside of the unit facing an “opening” filled by the transducer section in its broadest reasonable interpretation.  

Alternate Rejection: 
Claims 1, 9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0282209 to Miyaki et al. “Miyaki” in view of U.S. Publication No. 2013/0225995 to Hashiguchi et al. “Hashiguchi.   
Miyaki discloses an ultrasound transducer unit comprising a transducer section having an array (e.g. plurality) of piezoelectric elements arranged side by side in an arrangement direction (Paragraphs [0033]-[0034]) and a housing configured to house the transducer section in a fixed position with “spaces” (see annotated Fig. 2 below).  Examiner notes that the transducer unit would be fixed prior to use (e.g. imaging) in its broadest reasonable interpretation given that the ultrasound unit goes into the body and would need to be secured to the housing.  It should also be noted that the mere presence of “spaces” as claimed appears to be a matter of pure design choice given that the specification fails to disclose any criticality, use or unexpected result of the claimed spaces.  

    PNG
    media_image4.png
    582
    682
    media_image4.png
    Greyscale

However, it is not clear how the ultrasound endoscope, particularly the ultrasound transducer unit is exactly manufactured to fit into the housing.  In other words, it is unclear if 
Hashiguchi teaches from within a similar field of endeavor with respect to ultrasound imaging systems and methods where a transducer unit may be positioned and fixed into a housing (Fig. 4).  Examiner notes that prior to being fixed into the housing, the transducer unit depicted in Fig. 4 may be moved in any and all directions including along an arrangement direction to line up the array as desired.  

    PNG
    media_image5.png
    439
    540
    media_image5.png
    Greyscale

Accordingly, one skilled in the art would have been motivated to have modified the ultrasound probe described by Miyaki to be constructed according to known techniques described by Hashiguchi in order to fit the ultrasound array into a housing in a desired manner.  By having separate components, one skilled in the art would recognize the benefit of being able .  

Claims 2-6 and 12-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyaki and Hashiguchi as applied to claim 1 above, and further in view of U.S. Publication No. 2009/0264768 to Courtney et al. “Courtney”.  
Regarding Claims 2-3, Miyaki and Hashiguchi disclose an ultrasound transducer unit as explained above.  However, the art of record does not specify that the transducer is held in place, at least in part with a protruding portion and supporting portion as claimed.  
Courtney teaches from within a similar field of endeavor with respect to imaging probes (Abstract) where internal components are connected to a housing with one or more “pins” that cooperate with divots (Paragraphs [0141], [0145], [0152], [0157] and [0167]; Figs. 5h and 5i for example).  Courtney discloses various embodiments where a pin (e.g. protrusion) running through element 70 in Fig. 5h cooperates with divots (e.g. supporting portions) on the housing or alternatively, where element 302 includes divots (supporting portions) and the housing is fitted with pins 310 to facilitate positioning.  
Accordingly one skilled in the art would have been motivated to have modified the transducer probe as described by Miyaki and Hashiguchi to include conventional mechanical components (divots and pins) as described by Courtney to help secure the transducer unit to the housing.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results.  


With respect to Claims 6 and 14, Miyaki’s transducer array is considered to be arcuately arranged in its broadest reasonable interpretation.  Moreover, the modified transducer unit with the pin would be centered as is depicted in Courtney in its broadest reasonable interpretation.  

Claims 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyaki, Hashiguchi and Courtney as applied to claims 2-3 above, and further in view of U.S. Publication No. 2011/0071398 to Hwang et al. “Hwang”.  
As for Claims 7-8 and 15-16 Miyaki, Hashiguchi and Courtney disclose an ultrasound probe unit as described above.  However, it is not clear if the transducer array includes a lens.  
Hwang teaches from within a similar field of endeavor with respect to ultrasound imaging probes where a transducer array comprises a piezoelectric layer (Paragraph [0060]).  Hwang discloses wherein the transducer 140 includes a piezoelectric layer and a lens layer for focusing the ultrasound (Paragraph [0060]). 
Accordingly, one skilled in the art would have been motivated to have modifeifed the probe unit described by Miyaki, Hashiguchi and Courtney to include a les layer as described by Hwang in order to enhance the focusing of the ultrasound.  Examiner notes that in the modified .  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyaki, Hashiguchi and Courtney.  
As for Claims 10-11, Miyaki discloses an ultrasound transducer unit and thus, a method of manufacturing the unit comprising a transducer section having an array (e.g. plurality) of piezoelectric elements arranged side by side in an arrangement direction (Paragraphs [0033]-[0034]) and a housing configured to house the transducer section in a fixed position with “spaces” (see annotated Fig. 2 below).  Examiner notes that the transducer unit would be fixed prior to use (e.g. imaging) in its broadest reasonable interpretation given that the ultrasound unit goes into the body and would need to be secured to the housing.  It should also be noted that the mere presence of “spaces” as claimed appears to be a matter of pure design choice given that the specification fails to disclose any criticality, use or unexpected result of the claimed spaces.  

    PNG
    media_image4.png
    582
    682
    media_image4.png
    Greyscale


Hashiguchi teaches from within a similar field of endeavor with respect to ultrasound imaging systems and methods where a transducer unit may be positioned and fixed into a housing (Fig. 4).  Examiner notes that prior to being fixed into the housing, the transducer unit depicted in Fig. 4 may be moved in any and all directions including along an arrangement direction to line up the array as desired.  

    PNG
    media_image5.png
    439
    540
    media_image5.png
    Greyscale

Accordingly, one skilled in the art would have been motivated to have modified the ultrasound probe described by Miyaki to be constructed according to known techniques Hashiguchi in order to fit the ultrasound array into a housing in a desired manner.  By having separate components, one skilled in the art would recognize the benefit of being able to swap out a broken transducer unit if needed.  Furthermore, such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
However, the art of record does not disclose fixing the transducer at least in part, with a protruding portion and supporting portion as claimed.  
Courtney teaches from within a similar field of endeavor with respect to imaging probes (Abstract) where internal components are connected to a housing with one or more “pins” that cooperate with divots (Paragraphs [0141], [0145], [0152], [0157] and [0167]; Figs. 5h and 5i for example).  Courtney discloses various embodiments where a pin (e.g. protrusion) running through element 70 in Fig. 5h cooperates with divots (e.g. supporting portions) on the housing or alternatively, where element 302 includes divots (supporting portions) and the housing is fitted with pins 310 to facilitate positioning.  
Accordingly one skilled in the art would have been motivated to have modified the transducer probe as described by Miyaki and Hashiguchi to include conventional mechanical components (divots and pins) as described by Courtney to help secure the transducer unit to the housing.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot in view of the updated grounds of rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2015/0245815 to Wakabayashi which discloses an ultrasound endoscope with an arcuate array of piezoelectric transducers (Fig. 1) and U.S. Publication No. 2015/0173711 to Hiraoka which discloses an ultrasound endoscope having a transducer, housing and spaces (Figs. 2, 4-5 and 10).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793